GARLAND, Circuit Judge.
[1, 2] Appellants have appealed from the judgment of the United States District Court for the District of Kansas denying their petition for a writ of habeas corpus. They were among the persons sentenced by the United States District Court for the District of Indiana in the case of United States v. Frank M. Ryan et al., and are now serving their sentences at the United States penitentiary at Leavenworth, Kan. They were indicted, tried, and convicted of violating sections 37 and 232-235 of the Criminal Code (Act March 4, 1909, c. 321, 35 Stat. 1096, 1134, 1135 [Comp. St. 1913, §§ 10201, 10402-10405]). They, with other defendants, sued out a writ of error from the Circuit Court of Appeals for the Seventh Circuit, and that court affirmed the judgment of conviction. 216 Fed. 23, 132 C. C. A. 257. There is no question presented on the present appeal that could not have been presented on the writ of error, and many of them were so presented and decided adversely to appellants.
The judgment below must be affirmed. We have no authority to review the decision of the Circuit Court of Appeals of the Seventh Cir*253cuit, neither have we any authority to permit the writ of habeas corpus to be used as a writ of error. United States v. Pridgeon, 153 U. S. 48, 14 Sup. Ct. 746, 38 L. Ed. 631; In re Swan, 150 U. S. 637, 14 Sup. Ct. 225, 37 L. Ed. 1207; Ex parte Tyler, 149 U. S. 164, 13 Sup. Ct. 785, 37 L. Ed. 689; Ex parte Frederich, 149 U. S. 70, 13 Sup. Ct. 793, 37 L. Ed. 653; Ex parte Coy, 127 U. S. 731, 8 Sup. Ct. 1263, 32 L. Ed. 274; Ex parte Yarbrough, 110 U. S. 651, 4 Sup. Ct. 152, 28 L. Ed. 274; Ex parte Siebold, 100 U. S. 371, 25 L. Ed. 717; In re Nevitt, 117 Fed. 448, 54 C. C. A. 622; Deming v. McClaughry, 113 Fed. 639, 51 C. C. A. 349; In re Reese, 107 Fed. 942, 47 C. C. A. 87; Rose v. Roberts, 99 Fed. 948, 40 C. C. A. 199; Ex parte Buskirk, 72 Fed. 14, 18 C. C. A. 410; In re Johnson (C. C.) 46 Fed. 477; In re Davison (C. C.) 21 Fed. 618; Whitney v. Dick, 202 U. S. 132, 26 Sup. Ct. 584, 50 L. Ed. 963; Roberts v. Reilly, 116 U. S. 80, 6 Sup. Ct. 291, 29 L. Ed. 544, and Wales v. Whitney, 114 U. S. 564, 5 Sup. Ct. 1050, 29 L. Ed. 277.